Citation Nr: 1043168	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.   Entitlement to service connection for actinic keratosis, 
claimed as skin lesions. 

2.  Entitlement to an initial rating higher than 20 percent for 
peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial rating higher than 20 percent for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating higher than 20 percent for 
peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating higher than 30 percent for 
peripheral neuropathy of the right upper extremity.

6.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 
1968.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from both a December 2005 rating decision and a March 
2006 rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In the 
December 2005 rating decision, the RO denied service connection 
for actinic keratosis.  The Veteran then filed a timely notice of 
disagreement (NOD) in December 2005 and the RO issued a Statement 
of the Case (SOC) in March 2006.  In a May 2006 statement the 
Veteran filed a new claim for a skin condition; however, the RO 
made the notation "skin under appeal" on the letter and then 
sent the Veteran a letter in May 2006 stating that "Please note 
that we are unable to accept a new claim for the growth on your 
forehead, head, and back because the issue of actinic keratosis 
(claimed as skin lesions) is already under appeal."  The Board 
finds that in light of the RO's actions that the May 2006 
statement is a timely Substantive Appeal and the issue is now 
before the Board. 

By way of the March 2006 decision, the RO granted the Veteran 
service connection for peripheral neuropathy of the upper and 
lower extremities.  The Veteran then filed a timely Substantive 
Appeal disagreeing with the initial ratings assigned.  As the 
claims on appeal involve a request for higher initial rating 
following the grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
an initial rating claim from a claim for an increased rating for 
disability already service-connected).  
  
An April 2007 rating decision by the RO in Buffalo, New York 
denied the Veteran's claim for TDIU.  It denied entitlement to 
TDIU on the basis that though his claims file showed he was 
unemployable because of his service-connected disabilities, he 
had failed to submit sufficient information regarding his 
employment history.  In a July 2007 Statement of Accredited 
Representative the Veteran's representative discussed the 
Veteran's denial of TDIU.  The Board finds that though a 
Substantive Appeal was not received on the issue of entitlement 
TDIU it is now before the Board because it has been raised by the 
record and is a component of the instant appeal.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for a knee condition and 
service connection for posttraumatic stress disorder 
(PTSD) have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of higher initial ratings for peripheral neuropathy of 
the bilateral upper and bilateral lower extremities and 
entitlement to a TDIU are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The preponderance of the evidence is against a finding that 
the Veteran had actinic keratosis or any skin condition during 
service and there is competent and credible evidence attributing 
the current disability involving the Veteran's actinic keratosis 
or any skin condition to service, to include credible evidence of 
continuity of symptomatology.    


CONCLUSION OF LAW

Service connection for actinic keratosis or any skin condition is 
not warranted.  38 U.S.C.A. §§ 01(22), 106(d), 101(24), 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.6(a), 3.6(e), 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
that is necessary to substantiate the claim.  The Veteran should 
be informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in an 
October 2005 correspondence.  This letter detailed the elements 
of a service connection claim, described the evidence and 
information necessary to substantiate the claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in a March 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issue 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board notes that the Veteran has recently 
submitted VA treatment records without a with a waiver of initial 
RO jurisdiction; however, the Board finds that the Veteran is not 
prejudiced with proceeding because the evidence is essentially 
duplicative of evidence of record since it only shows that the 
Veteran has a diagnosed skin condition and that is not a disputed 
fact.  See 38 C.F.R. § 20.1304(c) (2010).

The RO has obtained service treatment records and VA treatment 
records.  The Veteran was not afforded a VA examination.  The 
Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a disease or symptoms of a disease listed in 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required.  The Board finds as a fact 
that there was no in-service skin disease during the Veteran's 
service, as evidenced by his specific denial of ever having or 
having then a skin disease at the time of separation from 
service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where 
Board makes finding that lay evidence regarding in-service event 
or injury is not credible, VA examination is not required).  

Additionally, while the Veteran served in Vietnam and is presumed 
to have been exposed to Agent Orange.  Actinic keratosis is not 
one of the diseases associated with Agent Orange exposure, and 
the Secretary of VA has made an official determination that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); 
Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

For the above reasons, the Board concludes that the Veteran was 
not entitled to a VA examination and medical opinion in this 
case.  38 U.S.C.A. § 5103A.

Neither the Veteran nor his representative have identified, and 
the record does not otherwise indicate, any additional 
outstanding evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Finally, the Veteran was 
advised of his right to a hearing before the RO and/or before the 
Board, but he waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for actinic keratosis.  Specifically, there 
is no competent evidence to support a finding that the Veteran's 
currently-diagnosed actinic keratosis either had its onset in 
service or is otherwise due to service.  A careful review of the 
Veteran's service treatment records reveals no complaints of any 
skin condition during service.  In addition, the May 1968 Report 
of Medical Examination prior to separation indicated that the 
Veteran's skin evaluation was "normal."  More importantly, in a 
Report of Medical History completed by the Veteran at that time, 
he specifically denied ever having or having then a skin disease.  
Thus, the Veteran specifically denied any skin diseases at the 
time of discharge from service.  The Board accords such statement 
high probative value because he completed that medical history 
contemporaneously with his service, which statements tend to be 
credible, and he attested to the truth of such statement.  
Therefore, the Board finds as fact that the Veteran did not have 
a skin disease during service.

The post-service treatment records do not show a diagnosis of a 
skin disorder until May 2001 when he had a seborrehic keratosis 
lesion removed from his back.  Therefore, the Board finds that 
the Veteran's first diagnosis of a skin condition was over thirty 
years after his 1968 separation from active duty.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The Board is aware that 
in the Veteran's VA Form 21-526, he indicated that the onset of 
the actinic keratosis was in 1985.  That date is still 
approximately 17 years following service discharge, which is 
evidence against a finding of any continuity of symptomatology.

In addition to the lack of in-service skin problems and the lack 
of any skin problems for decades following service discharge, 
there is no competent evidence by a medical professional that the 
post service actinic keratosis is attributable to service.  A 
veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Here, that has not been done.  Therefore, without 
competent and credible evidence indicating that the Veteran's 
actinic keratosis is related to service, then service connection 
must be denied.   

For the above reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for a 
skin disorder, to include actinic keratosis.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for actinic keratosis, claimed as skin 
lesions, is denied. 


REMAND

The Board finds that further development is warranted for the 
issues of higher initial ratings for peripheral neuropathy of the 
bilateral upper and bilateral lower extremities and entitlement 
to TDIU.   

In the March 2006 rating decision, the RO granted service for 
peripheral neuropathy of the bilateral upper extremity and 
bilateral lower extremity.  The Veteran's last VA examination was 
in January 2006, which is over four years ago.  Additionally, in 
an October 2010 statement the Veteran stated that his neuropathy 
of the bilateral upper extremities and lower extremities had 
increased in severity.  When a veteran claims that his condition 
is worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's current 
condition, VA's duty to assist includes providing him with a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); 
Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The RO should arrange 
for the Veteran to have a VA examination to determine the current 
severity of his service-connected peripheral neuropathy of the 
bilateral upper and lower extremities. 

The April 2007 RO rating decision denied the Veteran entitlement 
to TDIU on the basis that though his claims file showed he was 
unemployable because of his service-connected disabilities he 
failed to submit sufficient information regarding his employment 
history.  The Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of a 
claim for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  As the Court recently reasoned in a 
non-precedential, single judge memorandum decision, given that 
the Board has jurisdiction over the claim for a TDIU but the 
evidence has not been developed enough for proper appellate 
adjudication, a remand, not a referral, is the appropriate 
action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. 
App. Oct. 21, 2010) (Kasold, C.J., mem.).  See also Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions 
may be relied upon for any persuasiveness or reasoning they 
contain).  As such, the TDIU aspect of the Veteran's claims must 
be remanded for further development, to include a VA examination, 
the report of which must contain an assessment offered by a VA 
examiner as to whether Veteran is able to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment pertaining 
to the peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  With the assistance of the Veteran the RO 
should obtain any employment records from the 
Veteran's employer in order to ascertain the 
Veteran's employment history and the date he 
was last employed.  The Veteran must 
cooperate in this endeavor.  

3.  The Veteran then should be afforded a VA 
examination by a neurologist to determine 
the current severity of his peripheral 
neuropathy of the bilateral upper and lower 
extremities.  The claims file must be made 
available to the examiner(s), and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  

The examiner is informed that the Veteran 
abused alcohol for 40 years.  He reported he 
drank two to four drinks a day for that time 
period.  See April 24, 2006, VA treatment 
record.  The Veteran was not diagnosed with 
diabetes mellitus until approximately 2002, 
when he had an elevated fasting blood sugar.  
A January 2006 nerve conduction study shows 
an impression of "Severe sensory motor 
peripheral neuropathy of axonal degeneration 
involving all nerves tested except the left 
median motor nerve, which is normal."  See 
January 31, 2006, VA treatment record.  It 
does not appear an electromyography was 
conducted at that time.  
 
Based on a review of the entire claims 
folder, the relevant factual background 
provided in this remand, and the results of 
the examination, the examiner is asked the 
following questions:

(i)	The examiner is asked to state what "severe 
sensory peripheral neuropathy of axonal 
degeneration" means.  For example, in the 
VA's Rating Schedule, it indicates that 
when involvement of the peripheral nerves 
is "wholly sensory, the rating should be 
for the mild, or at most, the moderate 
degree."  See 38 C.F.R. § 4.124a 
(discussing the meaning of incomplete 
paralysis).  Thus, if the neuropathy is 
sensory only, how severe could the 
peripheral neuropathy be in the 
extremities?  Would it prevent the average 
person from using his upper and/or lower 
extremities on a daily basis?

(ii)	The examiner is asked to state what, 
if any, the Veteran's 40-year, daily 
alcohol use (two to four drinks) has had on 
the Veteran's peripheral neuropathy.  For 
example, is it usual that someone would 
develop "severe sensory peripheral 
neuropathy of axonal degeneration" in less 
than four years after being diagnosed with 
diabetes mellitus?  The Board is 
questioning whether all the peripheral 
neuropathy shown in the nerve conduction 
study may be attributable to diabetes 
mellitus, when the Veteran's alcohol intake 
had been occurring for decades at the time 
peripheral neuropathy was diagnosed.  Is it 
possible that all the clinical findings 
from the nerve conduction study are 
attributable to diabetes mellitus?  

(iii)	If all the peripheral neuropathy 
findings in the January 2006 nerve 
conduction study cannot be attributable to 
diabetes mellitus, please estimate the 
percentage that is due to diabetes mellitus 
and that which is due to other causes, such 
as the Veteran's alcohol intake for 
40 years?  If you cannot provide a 
percentage, please state such.

If the examiner cannot answer the above 
questions without an electromyography and/or a 
nerve conduction study, such study or studies 
must be considered.

The examiner should prepare a report of 
examination that details the current severity 
of his peripheral neuropathy of the bilateral 
upper and lower extremities.   The VA examiner 
should also discuss the impact that all of the 
Veteran's service-connected disabilities has 
on employment. 

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  

5.  The RO should then readjudicate the claims 
on appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC (Supplemental Statement of the Case) and 
provide the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


